Citation Nr: 1010332	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  08-39 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for diabetes 
mellitus, currently evaluated at 20 percent disabling. 


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1966 to March 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2008, a 
statement of the case was issued in December 2008, and a 
substantive appeal was received in December 2008.

In his notice of disagreement, the Veteran effectively 
advanced claims of service connection for peripheral 
neuropathy of the lower extremities, erectile dysfunction, 
heart disability and prostate disability.  He also 
effectively raised a claim of entitlement to special monthly 
compensation due to loss of use of a creative organ.  The RO 
adjudicated these issues in a January 2009 rating decision, 
granting service connection for peripheral neuropathy of the 
lower extremities, and erectile dysfunction, as well as 
special monthly compensation for loss of use of a creative 
organ.  The RO denied service connection for heart disability 
and for prostate disability.  These issues are not in 
appellate status. 


FINDING OF FACT

The Veteran's diabetes mellitus requires insulin and a 
restricted diet, but does not require regulation of 
activities.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
disabling for diabetes mellitus have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, Part 4, 4.7, 4.120, Diagnostic Code 7913 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The Veteran's diabetes mellitus claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  VCAA notice regarding the service 
connection claim was furnished to the Veteran in December 
2007.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.  At any rate, the Board notes 
that the Veteran was furnished additional VCAA notice in July 
2008.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

Duty to Assist

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, VA 
examination reports, private treatment records, and lay 
evidence.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R.  § 3.159(c).  No additional pertinent 
evidence has been identified by the claimant.   

The Veteran was afforded VA examinations in May 2008 and 
April 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  Given that the examination reports set forth 
detailed examination findings in a manner which allows for 
informed appellate review under applicable VA laws and 
regulations, the Board finds the examinations to be 
sufficient.  Thus, the Board finds that a further examination 
is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal.

Analysis 

The present appeal involves the Veteran's claim that the 
severity of his service-connected diabetes mellitus warrants 
a higher disability rating.  Disability evaluations are 
determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's service-connected diabetes mellitus has been 
rated by the RO under the provisions of Diagnostic Code 7913 
for diabetes mellitus.  38 C.F.R. § 4.120, Diagnostic Code 
7913.  Under this regulatory provision:

Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of 
activities(avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated warrants a 100 percent disability rating;

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated warrants a 60 percent disability rating;

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities warrants a 40 percent disability 
rating;

Diabetes mellitus requiring insulin and restricted diet, or; 
oral hypoglycemic agent and restricted diet, warrants a 20 
percent disability rating;

Diabetes mellitus manageable by restricted diet only warrants 
a 10 percent disability rating.  38 C.F.R. § 4.120, 
Diagnostic Code 7913.  

Private medical records dated November 2007 through February 
2008 show a consistent diagnosis of diabetes mellitus type 
II.  The February 2008 record noted diabetes mellitus type II 
- optimum control.  

The Veteran was afforded a VA examination in May 2008.  The 
Veteran noted that he was diagnosed with diabetes in October 
2007.  He has had no ketoacidosis or hypoglycemic reactions 
and no hospitalizations.  He is on a restricted diabetic 
diet.  He has no restriction of activities as a result of his 
diabetes.  He uses injections and tablets to control his 
diabetes.  He visits his diabetic care provider every three 
months.  The examiner diagnosed diabetes mellitus type II 
without complications.  The Veteran was afforded another VA 
examination in April 2009 that provided the same information 
as the May 2008 examination.  

To receive a disability rating in excess of 20 percent 
disabling, the evidence must show diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities.  The 
Board acknowledges the Veteran's restricted diet and required 
insulin.  The evidence however fails to show any required 
regulation of activities.  The VA examiner in May 2008 noted 
that the Veteran has no restriction of activities due to his 
diabetes.  The remainder of the medical and lay evidence 
fails to show any required restriction of activities.  In 
fact, the Veteran's diabetes was noted as under optimum 
control in February 2008 without any mention of restricted 
activities.  

As such, the Board finds that a preponderance of the evidence 
is against the claim.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service, for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). 
The Court stated that the RO or the Board must first 
determine whether the schedular rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  
Id. at 115.  If the schedular rating criteria do reasonably 
describe the Veteran's disability level and symptomatology, 
the assigned schedular evaluation is adequate, referral for 
extraschedular consideration is not required, and the 
analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the Veteran reported with diabetes mellitus 
requiring restricted diet and insulin injections.  The Board 
is of the opinion that the Rating Schedule measures and 
contemplates these aspects of his disability, so that 
extraschedular consideration is not warranted.




ORDER

Entitlement to a disability rating in excess of 20 percent 
disabling for the Veteran's service-connected diabetes 
mellitus is not warranted.  The appeal is denied.  



____________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


